DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 27 April 2021, in which claims 1 and 12 were amended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic section and the reinforcement insert define an annular upper surface of the fastening ring that is configured to flatly engage an annular lower surface of the flange of the gas generator (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Also, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the elastic section and the reinforcement insert define an annular upper surface of the fastening ring that is configured to flatly engage an annular lower surface of the flange of the gas generator is not supported by the originally filed specification, and the drawings do not show the flat engagement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 7,374,199).  Boyd et al. discloses an apparatus (vibration damper #10) for fastening a gas generator (including diffuser #30) in an oscillatory manner as a vibration damping mass inside an airbag module (column 2, lines 14-22), comprising a fastening ring (including damper member #12, ring members #14, 16) engaging an annular flange (#32) of the gas generator to fasten the gas generator, the fastening ring having at least one elastic section (including damper member #12; column 2, lines 14-28) and at least one reinforcement insert (including ring members #14, 16; column 2, lines 14-51) for reinforcing the fastening ring and for securing the fastening ring to the gas generator, the at least one elastic section (#12) being separate from the at least one reinforcement insert (#14, 16; figures 1-3);
wherein a surface of the at least one reinforcement insert (#14, 16) is made at least in part of plastic (column 2, lines 29-51), the at least one elastic section (#12) being adhered to the plastic part of the at least one reinforcement insert (figures 1-3; column 2, lines 29-51);
wherein the elastic section (#12) and the reinforcement insert (at least #14) define an annular upper surface (upper portions of #12, 14) of the fastening ring that is configured to flatly engage an annular lower surface of the flange (#32; to the same extent as Applicant’s claimed invention) when the 
wherein the fastening ring (including damper member #12, ring members #14, 16) is configured to be fastened detachably or permanently to the gas generator (including diffuser #30; figures 1-3; columns 1-3);
further comprising one, three, or four axially extending damping members (any portion of damper member #12 could be characterized as an axially extending damping member; figures 1-3);
the airbag module (not shown, but discussed throughout specification) comprising the gas generator (including diffuser #30) and the apparatus (vibration damper #10);
wherein the flange (#32) of the gas generator (including diffuser #30) is annularly circumferential about an outer wall of the gas generator and/or is formed integrally with the outer wall of the gas generator (figures 1-3; column 2, line 52-column 3, line 2);
wherein the reinforcement insert (at least #14) is arranged between the elastic section (#12) and the gas generator (including diffuser #30; figures 1-3);
wherein the reinforcement insert (#14, 16) is coated with plastic material and the elastic section (#12) is applied to the plastic material, and wherein the elastic section is applied to the reinforcement insert so that the reinforcement insert is held together by elasticity of the elastic section (such as, secured by molding, or any other suitable manner; column 2, lines 29-51);
wherein the reinforcement insert (at least #14) includes at least one plastically deformable fastening portion (including detent portion #24, sections of rim #22 around slots #34) for fastening the fastening ring (#12, 14, 16) to the gas generator (including diffuser #30; figures 1-3; column 2, line 29-column 3, line 6);
.

Claim(s) 12 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faeth et al. (US 2013/0241181). Faeth et al. discloses an apparatus (device #130 for vibration damping) for fastening a gas generator (#110) in an oscillatory manner as a vibration damping mass inside an airbag module (#100; paragraph 0022), comprising:
a fastening ring (including damping members #140, 150) provided for fastening the gas generator (#110), the fastening ring having at least one elastic section (first damping member #150), the at least one elastic section being formed by an annular elastic element (annular portion of #150; figure 1; paragraph 0026), the annular elastic element including a plurality of damping members (#152, 154, 156, 158) axially extending from an annular lower surface of the annular elastic element (figures 1, 3; paragraph 0026);
a reinforcing member (inflator carrier #105) for reinforcing the fastening ring (#140, 150) and securing the fastening ring to the gas generator (#110), the reinforcing member being separate from the at least one elastic section (#150), the reinforcing member having a plurality of axially extending openings (#356, 358 for receiving #156, 158, and associated openings for receiving #152, 154; figure 3; paragraph 0031) configured to axially receive the damping members (#152, 154, 156, 158), the reinforcing member (#105) at least in portions circumferentially surrounding an outer peripheral area of the annular elastic element (annular portion of #150) such that the elastic section can be secured to the gas generator (figures 1, 3; paragraph 0031);
a method of manufacturing the apparatus (#130), comprising the steps of:
arranging the elastic section (#150) on the gas generator (#110);

fastening the reinforcing member (#105) to the gas generator (#110; figures 1, 3; paragraph 0031);
the airbag module (#100) comprising the gas generator (#110) and the apparatus (#130; figures 1, 3; paragraph 0022);
wherein at least one of the elastic section (#150) and the reinforcing member (#105) is in direct contact with a flange (#116) of the gas generator (#110; figure 3; paragraph 0031);
wherein the elastic section (#150) is arranged between the reinforcing member (#105) and a flange (#116) of the gas generator (#110; figures 1, 3).

Allowable Subject Matter
Claims 20-25 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 5 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.  In regards to pages 8-11 and claim 1, Applicant argues that Boyd et al. (US 7,374,199) does not disclose wherein the elastic section and the reinforcement insert define an annular upper surface of .
Applicant's arguments with respect to claim(s) 12 (see pages 12-13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616